Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition to amend Article I, Sections 26 and 28 of the Missouri Constitution relating to eminent domain. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to restrict the use of eminent domain by requiring that government entities only take private property for a necessary public use, with certain exceptions for utilities. Any time eminent domain is used, landowners will receive just compensation for their property. The intended public use must be declared when the property is acquired by the government entity. Also, the original landowners will be able to repurchase the property if it is not used for the declared public purpose within five years or if the property is offered for sale within 20 years.
  A "no" vote will not change the use of eminent domain.
  This measure will have no an impact on taxes. *Page 2
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the initiative petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
_________________________ Jeremiah W. (Jay) Nixon Attorney General *Page 1